   8:20-cr-00044-BCB-MDN Doc # 34 Filed: 07/23/20 Page 1 of 1 - Page ID # 65




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:20CR44

           vs.
                                                                        ORDER
JOSHUA BATES,

                       Defendant.


       This matter is before the court on the motion of the Federal Public Defender to allow his
office to withdraw as counsel for the defendant, Joshua Bates. (Filing No. 33). The Office of the
Federal Public Defender asks that Mr. Velasquez be appointed to represent the Defendant as CJA
attorney in this case. For the reasons stated in the motion the Federal Public Defender’s motion
to withdraw (Filing No. 33) is granted.
       John J. Velasquez, 14301 FNB Pkwy., Suite 100, Omaha, NE 68154, (402) 677-5615, is
appointed to represent Joshua Bates for the balance of these proceedings pursuant to the Criminal
Justice Act. The Office of the Federal Public Defender shall forthwith provide John J. Velasquez
with the discovery materials provided the defendant by the government and such other materials
obtained by the Office of the Federal Public Defender which are material to Joshua Bates’s
defense.
       The clerk shall provide a copy of this order to John J. Velasquez and the defendant.
       IT IS SO ORDERED.

       Dated this 23rd day of July, 2020.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
